 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7    RODNEY LOUIS GARROTT,

 8                                 Petitioner,             Case No. C19-233-RSL

 9           v.
                                                           ORDER DISMISSING ACTION
10    RON HAYNES,

11                                 Respondent.

12

13          The Court, having reviewed the Petitioner’s petition for writ of habeas corpus, the Report

14   and Recommendation of the Honorable Michelle L. Peterson, United States Magistrate Judge,

15   any objections thereto, and the remaining record, hereby finds and ORDERS:

16          (1)    The Report and Recommendation is approved and adopted;

17          (2)    Petitioner’s petition for writ of habeas corpus (dkt. # 10) and this action are

18   DISMISSED with prejudice;

19          (3)    Petitioner is DENIED issuance of a certificate of appealability; and

20          (4)    The Clerk is directed to send copies of this Order to Petitioner and to Judge

21   //

22   //

23

     ORDER DISMISSING ACTION - 1
 1   Peterson.

 2               Dated this 12th day of July, 2019.

 3
                                            A
 4
                                            ROBERT S. LASNIK
 5
                                            United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DISMISSING ACTION - 2
